   8:20-cv-00090-RGK-PRSE Doc # 6 Filed: 08/25/20 Page 1 of 3 - Page ID # 24




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOSHUA C. GROVER,

                     Plaintiff,                                8:20CV90

      vs.
                                                  MEMORANDUM AND ORDER
SAUNDERS COUNTY JAIL, DODGE
CONTY SHERRIFFS DEPT., MRS.
IVERSON, Sgt., Individual an d Official
capacity; MR.          IVERSON, Sgt.,
Individual and Official capacity;
STYSLIEL, Director of N.O.C. Sundr
Sounty, Individual and Official capacity;
and HILDENBRANDT, Sgt., Individual
and Official capacity;

                     Defendants.


       This matter is before the court on its own motion.

      According to Plaintiff’s state court records available t o t his cou rt on line,
Plaintiff was sentenced in the District Court of Dodge County, Nebraska on Ju ly
13, 2020 to the custody of the Nebraska Department of Correctional Services, an d
due to receiving credit for time served, Plaintiff was im mediately released from
NDCS custody on July 14, 2020 and placed on post-release supervision. 1 The
publicly available record of inmates in the custody of the NDCS2 confirm that
Plaintiff was released from custody on July 14, 2020. Plaintiff has an obligation t o

       1 The court takes judicial notice of the state court records related to this case in
State v. Joshua C. Grover, Case No. CR20-92, District Court of Dodge County,
Nebraska. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may
take judicial notice of judicial opinions and public records).

       2
           See https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html.
  8:20-cv-00090-RGK-PRSE Doc # 6 Filed: 08/25/20 Page 2 of 3 - Page ID # 25




keep the court informed of his current address at all times. See NEGenR 1.3(e) and
(g) (requiring pro se parties to adhere to local rules and inform the court of address
changes within 30 days). This case cannot be prosecuted in this court if Plain tiff’s
whereabouts remain unknown.

      Also, because Plaintiff is no longer in custody, he must now file a new
application for leave to proceed in forma pauperis if he wishes to continue
pursuing this case in forma pauperis. Plaintiff may, in the alternative, pay the
court’s $400.00 filing and administrative fees.

      IT IS THEREFORE ORDERED:

       1.    Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.     Plaintiff must either file a new request for leave to proceed in form a
pauperis or pay the court’s $400.00 filing and administrative fees wit hin 30 days.
Failure to take either action will result in dismissal of this matter wit hout fu rther
notice to Plaintiff.

       3.   The clerk of the court is directed to sen d t o Plaintiff a copy of t h is
order and the Form AO 240, AApplication to Proceed Without Prepayment of Fees
and Affidavit@ to both the address on file with the court and to the following
address: 6311 Sahler Street, Omaha, Nebraska 68104.

      4.    The clerk of the court is directed to set a pro se case management
deadline with the following text: September 24, 2020: deadlin e for Plain tiff t o
update address; deadline for Plaintiff to file new IFP application or pay filing fee.




                                          2
8:20-cv-00090-RGK-PRSE Doc # 6 Filed: 08/25/20 Page 3 of 3 - Page ID # 26




   Dated this 25th day of August, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                    3
